       Case 2:18-cr-00352-HB Document 282 Filed 07/27/21 Page 1 of 8



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                :             CRIMINAL ACTION
                                        :
             v.                         :
                                        :
RIC CROSSFIELD, JR.                     :             NO. 18-352-5

                               MEMORANDUM

Bartle, J.                                                  July 27, 2021

          The court has before it the pro se motion of

Ric Crossfield, Jr. for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A).1

                                    I

          From 2016 to 2018, defendant Ric Crossfield, Jr.

participated in a “crowdsourcing” child exploitation scheme

during which he and other offenders shared child pornography in

the form of image and video files using servers on an internet

communications platform.     Defendant was a member of two such

servers where he made hundreds of posts, some of which included

child pornography or links to other locations where child

pornography could be found.

          A digital storage device containing 254 files of child

pornography was seized during the execution of a search warrant

of defendant’s home in late 2018.           According to the Government,



1.   The court will deny defendant’s request for the appointment
of counsel to represent him for his motion for compassionate
release as the motion is without merit.
      Case 2:18-cr-00352-HB Document 282 Filed 07/27/21 Page 2 of 8



defendant generally admitted to his participation in the child

pornography scheme at the time his home was being searched.

            On April 17, 2019, defendant pleaded guilty to one

count of engaging in a child exploitation enterprise in

violation of 18 U.S.C. § 2252A(g).      This court sentenced him to

a 168-month term of imprisonment followed by 40 years of

supervised release.    Defendant is currently serving his sentence

at the Federal Correctional Institution in Fort Dix, New Jersey

(“FCI Fort Dix”).     Accounting for four months of credit for good

time, defendant has served approximately 40 months of his

sentence.   He is 26 years old.

            On November 19, 2020, defendant submitted his first

request for compassionate release to the warden of FCI Fort Dix

under 18 U.S.C. § 3582(c)(1)(A) on the ground that he suffered

from asthma and was at greater risk of severe illness if he were

to become infected with COVID-19.       The record is silent on any

response to the first request.

            Defendant’s medical record shows he suffers from and

has received treatment for seasonal allergies.        Defendant was

administered a test for COVID-19 on December 31, 2020, which

returned positive.    All the temperature readings taken from

defendant during the week before and the week that followed the

positive test were between 97.6° and 98.4° Fahrenheit.




                                  -2-
      Case 2:18-cr-00352-HB Document 282 Filed 07/27/21 Page 3 of 8



         Defendant received the first and second doses of

Pfizer’s vaccine against COVID-19 on March 23, 2021 and April

13, 2021 respectively.    On May 3, 2021, he submitted a second

request for compassionate release to the warden at FCI Fort Dix.

According to the Government, defendant did not mention asthma in

his second request for compassionate release.        Instead, he

sought compassionate release based on the general risk presented

by infection and illness from COVID-19 while at FCI Fort Dix.

         Defendant filed his pending motion for compassionate

release in this court on June 11, 2021.       He argues in the motion

that although recovering from COVID-19 and getting fully

vaccinated decreases the risk of severe illness from COVID-19,

“recent data reveals that the threat of severe illness or death

from COVID-19 . . . is nevertheless real.”

         More than 30 days passed between when defendant

submitted his second request for compassionate release to the

warden at FCI Fort Dix on May 3, 2021 and when he filed the

pending motion before this court on June 11, 2021.         The

Government does not dispute that defendant exhausted the

administrative requirements set forth in 18 U.S.C.

§ 3582(c)(1)(A).




                                  -3-
      Case 2:18-cr-00352-HB Document 282 Filed 07/27/21 Page 4 of 8



                                   II

         Section 3582(c)(1)(A), as amended by Section 603(b) of

the First Step Act, Pub. L. No. 115-391, 132 Stat. 5239 (Dec.

21, 2018) provides in relevant part:

         (c) Modification of an imposed term of
         imprisonment.--The court may not modify a term
         of imprisonment once it has been imposed
         except that—
           (1) in any case--
            (A) the court, upon motion of the
            Director of the Bureau of Prisons, or
            upon motion of the defendant after the
            defendant has fully exhausted all
            administrative rights to appeal a
            failure of the Bureau of Prisons to
            bring a motion on the defendant’s behalf
            or the lapse of 30 days from the receipt
            of such a request by the warden of the
            defendant’s facility, whichever is
            earlier, may reduce the term of
            imprisonment (and may impose a term of
            probation or supervised release with or
            without conditions that does not exceed
            the unserved portion of the original
            term of imprisonment), after considering
            the factors set forth in section 3553(a)
            to the extent that they are applicable,
            if it finds that—
               (i) extraordinary and compelling
               reasons warrant such a reduction . . .

                and that such a reduction is
                consistent with applicable policy
                statements issued by the Sentencing
                Commission . . .

(emphasis added).   At the direction of Congress, the Sentencing

Commission identified what are to be considered “extraordinary


                                  -4-
      Case 2:18-cr-00352-HB Document 282 Filed 07/27/21 Page 5 of 8



and compelling reasons” for compassionate release.         28 U.S.C.

§ 994(t).   It issued a policy statement which provides that a

court may reduce a term of imprisonment if, after considering

applicable factors set forth in 18 U.S.C. § 3553(a), the court

determines that:    (1) “extraordinary and compelling reasons

warrant the reduction”; (2) “the defendant is not a danger to

the safety of any other person or to the community, as provided

in 18 U.S.C. § 3142(g)”; (3) and “the reduction is consistent

with this policy statement.”     USSG § 1B1.13.     The Commission

specifically identified “extraordinary and compelling” reasons

in Application Note 1 to USSG § 1B1.13 which provides in

relevant part:

            1. Extraordinary and Compelling Reasons.--
            Provided the defendant [is not a danger to
            the safety of any other person or to the
            community under 18 U.S.C. § 3142(g)],
            extraordinary and compelling reasons exist
            under any of the circumstances set forth
            below:
             (A) Medical Condition of the Defendant.--
               (i) The defendant is suffering from a
               terminal illness. . . . (ii)(I)
               suffering from a serious physical or
               medical condition, (II) suffering from
               a serious functional or cognitive
               impairment, or (III) experiencing
               deteriorating physical or mental health
               because of the aging process
             that substantially diminishes the ability
             of the defendant to provide self-care
             within the environment of a correctional
             facility and from which he or she is not
             expected to recover.

(emphasis added).

                                  -5-
      Case 2:18-cr-00352-HB Document 282 Filed 07/27/21 Page 6 of 8



         A defendant has the burden to show his or her

circumstances warrant compassionate release.        See, e.g.,

United States v. Neal, 2020 WL 5993290, at *4 (E.D. Pa.

Oct. 9, 2020); United States v. Adeyemi, 2020 WL 3642478, at *16

(E.D. Pa. July 6, 2020).

                                  III

         As noted above, defendant seeks compassionate release

based on his risk of death or severe illness should he contract

COVID-19 a second time after being fully vaccinated.

         The court is, of course, mindful of the devastating

worldwide pandemic and the special dangers the highly contagious

coronavirus poses for defendant and all others in prison.

However, “the existence of some health risk to every federal

prisoner as the result of this global pandemic does not, without

more, provide the sole basis for granting release to each and

every prisoner within our Circuit.”      United States v. Roeder,

807 Fed. App’x. 157, 161 n. 16 (3d Cir. 2020).        Nor does, “an

outbreak at the defendant’s correctional institution, standing

alone, . . . satisfy the extraordinary and compelling reasons

requirement.”   United States v. Gonzalez, 2021 WL 1088258, at *3

(E.D. Pa. Mar. 22, 2021).

         Defendant has not demonstrated he suffers from any

condition which, as recognized by the Centers for Disease

Control, increases the risk of severe illness from COVID-19.


                                  -6-
      Case 2:18-cr-00352-HB Document 282 Filed 07/27/21 Page 7 of 8



There is nothing in the record that indicates he has asthma or

is being treated for asthma.     Though he tested positive for

COVID-19, he presents no evidence to suggest that due to the

virus he suffers from a serious medical or physical condition

which substantially diminishes his ability to provide self-care

within the prison environment.     To the contrary, there is

nothing in the record that demonstrates defendant became ill as

a consequence of being infected with COVID-19.        Further,

defendant was inoculated with a vaccine against COVID-19 which

has been proven extremely effective at limiting COVID-19

infections and all but eliminating the risk of severe disease

for those few who contract COVID-19 despite being vaccinated.

The court concludes that defendant’s minimal risk of serious

illness from COVID-19 in the unlikely event he is infected a

second time does not constitute an extraordinary and compelling

reason that justifies his release under 18 U.S.C.

§ 3582(c)(1)(A)(i).   The court finds, taking all the relevant

facts into consideration, that defendant has not established

extraordinary and compelling reasons that warrant compassionate

release.

           Moreover, § 3582(c)(1)(A) requires the court to

consider the “factors set forth in § 3553(a) to the extent they

are applicable” before reducing a defendant’s sentence.          These

factors include the need “to protect the public from further


                                  -7-
      Case 2:18-cr-00352-HB Document 282 Filed 07/27/21 Page 8 of 8



crimes of the defendant.”     As a part of a child exploitation

scheme, defendant collected files containing child pornography

and routinely dispersed them on the internet and/or directed

other offenders to locations on the internet where child

pornography could be found.     Early release would not serve to

protect those members of the public who may fall victim to

further crimes of the defendant.

         Accordingly, the court will deny the motion of

defendant Ric Crossfield for compassionate release under

18 U.S.C. § 3582(c)(1)(A).     As noted above, the court will also

deny his request for the appointment of counsel for this motion

as without merit.




                                  -8-
